Citation Nr: 0739335	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-16 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
psychophysiological gastrointestinal (GI) reaction, also 
claimed as shell shock.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tinnitus. 

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hearing loss.

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Gregory D. Kennum, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
November 1953.  

Initially, these matters came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision 
issued by the RO.  Following the veteran's testimony before 
the undersigned Acting Veterans Law Judge (AVLJ) at a 
videoconference hearing held in September 2006, the Board 
remanded the appeal to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for further notification and 
development of the record, in October 2006.

Pursuant to a July 2006 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 20.900(c) (2006).  

The veteran's claims were the subject of previous decisions.  
The Board has a legal duty to address the "new and material 
evidence" requirement under 38 C.F.R. § 3.156(a) regardless 
of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

The Board's decision denying the veteran's petitions to 
reopen the claims for service connection for 
psychophysiological GI reaction, also claimed as a shell 
shock, and for tinnitus and granting the veteran's petition 
to reopen the claim for service connection for hearing loss 
is set forth below.  The claim for service connection for 
hearing loss, on the merits, is addressed in the REMAND 
portion of this document and is being remanded to the RO via 
the AMC.  VA will notify the veteran if further action, on 
his part, is required.


FINDINGS OF FACT

1.  The veteran's claim of service connection for 
psychophysiological GI reaction, also claimed as a shell 
shock, was previously denied by the RO in rating decisions 
issued in November 1954 and November 1998; he was notified of 
these decisions and his appellate rights, but did not perfect 
a timely appeal.

2.  The veteran has not presented evidence since the November 
1998 rating decision that is more than cumulative and 
duplicative of the evidence previously on file or that is 
capable of raising a reasonable possibility of substantiating 
the claim of service connection for psychophysiological GI 
reaction, also claimed as a shell shock.  

3.  In an April 1999 decision, the Board denied the veteran's 
claim of service connection for tinnitus. 

4.  The veteran has not presented evidence since the April 
1999 Board decision that is more than cumulative and 
duplicative of the evidence previously on file or that is 
capable of raising a reasonable possibility of substantiating 
the claim of service connection for tinnitus.

5.  In a July 1987 rating decision, the RO determined that no 
new and material evidence had been received to reopen the 
veteran's claim of service connection for hearing loss; he 
was notified of this decision and his appellate rights, but 
did not perfect a timely appeal.   

6.  New evidence associated with the claims file since the 
July 1987 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for hearing loss, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1998 rating decision, declining to reopen 
the veteran's claim for service connection for 
psychophysiological GI reaction, also claimed as a shell 
shock, is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  The April 1999 Board decision, denying the veteran's 
claim for service connection for tinnitus, is final.  
38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 
(2007).

3.  New and material evidence sufficient to reopen the claims 
of service connection for psychophysiological GI reaction, 
also claimed as a shell shock, and tinnitus has not been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

4.  The July 1987 rating decision, declining to reopen the 
veteran's claim for service connection for hearing loss, is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007).

5.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for 
hearing loss are met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007)) became law.  
Regulations implementing the VCAA provisions have since been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim(s); (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specific to requests to reopen, the veteran must 
be notified of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for 
hearing loss, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the appeal has been accomplished.

With respect to the veteran's remaining petitions to reopen 
previously denied claims for service connection, a June 2007 
post-rating letter provided notice to the appellant regarding 
what information and evidence was needed to establish each 
element of a claim for service connection, as well as 
explained what constitutes new and material evidence to 
reopen the claims.  The June 2007 letter also provided notice 
regarding what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  Further, the July 2007 letter requested that 
the appellant either send information describing the 
additional evidence pertaining to his claims or the evidence 
itself to VA.  Clearly, this letter meets Pelegrini's and 
Kent's content of notice requirements.  In an April 2006 
letter the RO notified the veteran of the evidence necessary 
to establish both disability ratings and effective dates in 
compliance with Dingess content of notice requirements.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and Court cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., statements of the case (SOCs) or 
supplemental statements of the case (SSOCs)), is required to 
meet VA's notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A SSOC, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.

Here, the noted April 2006 and June 2007 letters were sent 
after the appealed June 2004 rating decision was issued.  
However, the RO readjudicated the appeal in a September 2007 
SSOC.  Accordingly, there is no possibility of prejudice to 
the appellant under the notice requirements delineated in 
Pelegrini, Kent and Dingess.

The Board is also finds that all relevant facts have been 
properly developed in regard to the veteran's petitions to 
reopen, and no further assistance is required in order to 
comply with VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.

The Board is aware that a March 2001 VA aid and attendance 
examination did not contain an opinion as to the etiology of 
his claimed disorders (psychophysiological GI reaction and 
tinnitus).  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation. 

In this case, however, the veteran has not presented new and 
material evidence linking his claimed disorders 
(psychophysiological GI reaction and tinnitus) to service.  
Thus, there is no reasonable possibility that an additional 
VA examination would result in findings favorable to the 
veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board also notes that the RO attempted to obtain relevant 
records from the Social Security Administration (SSA).  See 
38 C.F.R. § 3.159(c)(2).  However, in June 2007, the SSA 
responded that any records pertaining to the veteran had been 
destroyed.  That notwithstanding, the veteran in this case is 
now 76 years old.  Hence, under 42 U.S.C. § 402, his SSA 
disability award was automatically converted to "old age" 
benefits when he turned 65.  In light of that fact, and the 
fact that the Social Security's Document Retention Schedule 
requires the destruction of any disability records when a 
beneficiary turns 72, VA would have no duty to secure any 
records from that agency.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his petitions to reopen 
previously denied claims in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  New and material

Generally, a final rating decision or a Board decision may 
not be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are applicable in this case because the veteran's claims were 
received after to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

A.	Psychophysiological GI Reaction and Tinnitus

In October 1954, the veteran filed a claim for service 
connection for a psychophysiological GI reaction disorder.  
The evidence of record at the time of the October 1954 denial 
of service connection included the veteran's service 
treatment records, an August 1954 statement from the 
veteran's private physician, and VA treatment records 
documenting the veteran's hospitalization from September 1954 
to October 1954 for probable psychophysiological GI reaction.  
His claim was denied because there was no evidence that 
psychophysiological GI reaction was incurred in or caused by 
military service.  The veteran was informed of the RO's 
decision in a November 1954 letter.  However, the veteran did 
not file a timely notice of disagreement (NOD).  The veteran 
applied to reopen his claim of service connection for 
psychophysiological GI reaction (claimed as shell shock) and, 
in a November 1998 rating decision, the RO denied the 
veteran's petition to reopen the claim because new and 
material evidence adequate to reopen the claim had not been 
submitted.  The evidence of record at the time of the 
November 1998 denial included additional VA treatment records 
from May 1995 to April 1998, copies of a July 1998 RO hearing 
testimony and various lay statements including one from his 
brother, recounting a prank when he set off dynamite to scare 
the veteran.  The veteran was informed of the RO's decision 
in a November 1998 letter.  However, the veteran did not file 
a timely NOD.  Thus, the November 1998 rating decision is 
final and may not be reopened in the absence of new and 
material evidence.  38 U.S.C.A. § 7105(a).

In August 1997, the veteran filed his claim for service 
connection for tinnitus.  The evidence of record at the time 
of the October 1997 denial of service connection included the 
veteran's service treatment records and a March 1974 VA 
treatment record which failed to show evidence for complaint 
of tinnitus.  The veteran timely appealed this rating 
decision to the Board.  In an April 1999 decision, the Board 
denied service connection for the tinnitus.  The evidence of 
record at the time of the April 1999 Board decision included 
the veteran's service treatment records and VA treatment 
records, including a September 1997 VA medical facility 
treatment record in which the veteran complained of constant 
tinnitus.  The claim was denied because there was no evidence 
that tinnitus was incurred in or caused by military service.  
The April 1999 Board decision became final on issuance and 
may not be reopened in the absence of new and material 
evidence.  U.S.C.A. §§ 7103, 7104; 38 C.F.R. 38 U.S.C.A. § 
20.1100.  

Since these final decisions, the additional evidence received 
includes VA treatment records dated through September 2007, 
various lay statements submitted by the veteran and a brief 
submitted by the veteran's attorney, on his behalf, and a 
copy of the transcript of the veteran's September 2006 Board 
hearing.  

On review, the Board finds that the although these additional 
pieces of evidence are "new" in the sense that they were 
not of record at the time of the previous final decisions, 
they are not material in that they merely document a history 
of treatment for tinnitus and psychiatric disabilities and 
reiterate the veteran's belief that the previous denials were 
incorrect.  No competent medical evidence has been submitted 
showing a link to service.  Further, the veteran has not 
indicated that there is additional medical evidence available 
to support his assertions.  Accordingly, this evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  As the veteran has not 
presented new and material evidence sufficient to reopen the 
claim of service connection for psychophysiological GI 
reaction, also claimed as a shell shock, and tinnitus, the 
appeal must be denied on this basis.  

B.	Hearing loss

In January 1986, the veteran filed his claim for service 
connection for hearing loss.  The evidence of record at the 
time of the February 1986 denial of service connection 
included the veteran's service treatment records.  The 
veteran timely appealed this rating decision to the Board.  
In a March 1987 decision, the Board denied service connection 
for the hearing loss.  The evidence of record at the time of 
the March 1987 Board decision included the veteran's service 
treatment records and an October 1985 private medical 
facility treatment record showing a diagnosis of 
sensorineural hearing loss.  The claim was denied because 
there was no evidence that hearing loss was incurred in or 
caused by military service.  The March 1987 Board decision 
became final on issuance and may not be reopened in the 
absence of new and material evidence.  U.S.C.A. §§ 7103, 
7104; 38 C.F.R. 38 U.S.C.A. § 20.1100.  In June 1987, the 
veteran submitted a statement and asked that the claim be 
reopened based on his contention that he fell against a file 
cabinet and damaged his left ear and the lack of testing for 
hearing loss in service.  In a July 1987 rating decision, the 
RO determined that no new and material evidence had been 
received to reopen the claim because there was no competent 
evidence linking hearing loss to military service.  The 
veteran was informed of the RO's decision in a letter dated 
later the same month.  However, the veteran did not file a 
timely NOD.  Thus, the July 1987 rating decision is final and 
may not be reopened in the absence of new and material 
evidence.  38 U.S.C.A. § 7105(a).

Since the July 1987 rating decision, the additional evidence 
received includes VA treatment records dated up to September 
2007 confirming a diagnosis of sensorineural hearing loss, 
copies of the transcripts of a July 1998 RO hearing and a 
September 2006 Board hearing, during which the veteran 
testified that he was exposed to noise in the military 
without the use of ear protection that he felt led to his 
hearing loss, and a statement from his brother, recounting a 
prank when he set off dynamite to scare the veteran.  The 
record also contains various lay statements submitted by the 
veteran and a brief submitted by his attorney, on his behalf.  

The Board finds that, when considered by itself or evidence 
previously of record, the aforementioned evidence, in 
particular the fact that the veteran was exposed to noise in 
service without the use of hearing protection, relates to an 
unestablished fact necessary to substantiate the veteran's 
claim for service connection for hearing loss.  As such, this 
evidence constitutes new and material evidence sufficient to 
reopen the claim.  Under these circumstances, the Board 
concludes that the criteria for reopening the claim for 
service connection for hearing loss are met.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for psychophysiological GI 
reaction, also claimed as shell shock, the appeal is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for tinnitus, the appeal is 
denied.  

As new and material evidence to reopen the claim for service 
connection for hearing loss has been received, to this 
limited extent, the appeal is granted.


REMAND

In view of the Board's reopening, the RO should consider the 
reopened claim for service connection for hearing loss on the 
merits, in the first instance, to avoid any prejudice to the 
veteran.  The Board also finds that further development on 
the claim is warranted.  

At the outset, the Board notes service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  For purposes of 
applying the laws administered by VA, hearing impairment will 
be considered a disability when the threshold for any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the threshold at three of these 
frequencies are 26 or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  

The medical evidence is not in dispute, the veteran has been 
diagnosed with sensorineural hearing loss meeting the 
provisions of  38 C.F.R. § 3.385.  As noted above, during a 
July 1998 RO hearing and a September 2006 Board hearing, the 
veteran testified that he was exposed to non-combat weaponry 
fire and other military noise without the use of hearing 
protection.  The veteran also admitted during the September 
2006 Board hearing that he had had recreational noise 
exposure and that he had hunted without using hearing 
protection.  With regards to his post-service occupation, the 
veteran stated that wore hearing protection when operating 
machinery used to put up chain link fences.

Given his current diagnosis of sensorineural hearing loss and 
the veteran's testimony that he did not wear hearing 
protection while exposed to noise in the military or while 
hunting, the Board finds that VA examination, with 
audiometric testing, and a medical opinion by an 
otolaryngologist (ear, nose, and throat (ENT) physician)-
based on full consideration of the veteran's documented 
medical history and assertions-is needed to resolve this 
claim for service connection.  See 38 U.S.C.A. § 5103A.

Accordingly, the RO should arrange for the veteran to undergo 
an ENT examination, by a physician, at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report to any scheduled examination, without good cause, 
shall result in a denial of the reopened claim.  See 38 
C.F.R. § 3.655(b) (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records.

The record reflects that the veteran has received treatment 
from the VA Medical Center (VAMC) in Memphis, Tennessee.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Memphis VAMC, 
following the procedures prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and evidence pertinent to the claim remaining on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) but see also 38 
U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the veteran submit all 
evidence in his possession.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection for hearing loss, on the merits.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Memphis 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's hearing loss, from September 14, 
2007 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records from 
Federal facilities.  All records or 
responses received should be associated 
with the claims file.  The RO should take 
appropriate steps to contact the veteran in 
order to have him provide information 
referable to all treatment received for the 
hearing disability since service.  Based on 
the response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any previously un-
identified treatment source.  The veteran 
should also be informed that he can submit 
evidence to support his claim.  

2.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, and 
if necessary, authorization, to enable it 
to obtain any additional evidence pertinent 
to the claim for service connection for 
hearing loss.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo a 
VA ENT examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made available 
to the physician designated to examine the 
veteran, and the report of the examination 
should include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies (to 
include audiometry, and speech 
discrimination testing, for each ear, if 
warranted), should be accomplished (with 
all results made available to the physician 
prior to the completion of his or her 
report) and all clinical findings should be 
reported in detail.  

Based on the results of audiometric 
testing, the physician should specifically 
indicate, with respect to each ear, whether 
the veteran currently has hearing loss to 
an extent recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels or 
greater; or speech recognition scores using 
the Maryland CNC Test of less than 94 
percent).  Then, the physician should offer 
an opinion, consistent with sound medical 
principles, as to whether it is at least as 
likely as not (i.e., the 50 percent or more 
probability) that the veteran's hearing 
loss is the result of injury or disease 
incurred or aggravated in service, to 
specifically include in-service noise 
exposure.

The physician should set forth all 
examination findings, along with a complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.  

5.  If the veteran fails to report to any 
scheduled evaluation and/or examination(s), 
the RO must obtain and associate with the 
claims file (a) copy(ies) of any notice(s) 
of the date and time of the scheduled 
appointment(s) sent to the veteran by the 
pertinent VA medical facility.

6.  After completion of the above actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the veteran's claim for 
service connection for hearing loss, in 
light of all pertinent medical evidence and 
legal authority.  If any determination 
remains adverse to the veteran, he and his 
attorney should be furnished with an SSOC 
and given an opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration. 

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame..  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


